COURT OF APPEALS NUMBER:   03-15-00397-CV



-,nP™ mutt. nn„                         k        COURT OF APPEALS
JASON UHITLOCK                          §
 APPELLANT                              §        THIRD DISTRICT OF TEXAS
                                        §
VS.                                     §
                                        §
THE STATE OF TEXAS                      §
                                                                       September 8, 2015

                               VOLUNTARY DISMISSAL



TO THE HONORABLE COURT OF APPEALS:



      Comes now, Jason Dale Uhitlock. Appellant (Pro-se) in the above referenced
cuase number, and respectfully moves the Court to dismiss all proceedings
in regards to cause no: 03 -15-00397-CV.


                                     PRAYER



Wherefore    premises considered, Appellant respectfully request that The Court
Of Appeals dismiss ALL proceedings regarding this matter.


                             CERTIFICATE OF SERVICE



      I Jason Uhitlock, do hereby certify that a true and correct copy pf Appellant's
Voluntary Dismissal uas mailed to the Court of Appeals, Third District of
Texas via, U.S. Postal services and uas mailed from the Ellis Units mail drop
box on September 4, 2015.


                                                        Respectfully submitted,
                                                       Jason Dale Uhitlock #1B77065

                                                      flaw Wc/-&/ff7&6sr
                                                      C/Ellis Unit
                                                       1697 F.M. 980
                                                       Huntsville, Texas. 77343
TO The Clerk of:
The Court of Appeals
Third District of Texas                                                    September 3,2015


      Dear Clerk,
                My name is Jason Uhitlock and I have an active cause number within
these courts.     03-115-00397-CV. Please find enclosed my request to voluntarily
withdraw from all proceedings pertaining to this matter. I would not have
proceeded to this point if I did not believe that my property and interests
were not voilated by my county and district courts, but truth be told, I really
don't have a clue to uhat I am doing. I apologize for any inconveniences that
I may have caused and will not tie up anymore of the courts time.


                                               Sincerely,




                                                              f^RECEIVEDN
                                                                     SEP 0 8 2015
                                                                   THIRD COURT OF APPEALS
                                                               \       JEFFREY D.KYLE /
0\




•si
a)

*•»•
♦■'•
w
in
4.:.
•si
*>
 •si




                              I.


                              >7-




            ^   0\



                \\\v\\
       ^        %    »1   '   111




       ^
       ^^
       ^
       N